May 26, 1925. The opinion of the Court was delivered by
This is a petition for injunction to prohibit the Town of Mullins from the issuance of bonds voted. The case involves but a single issue:
"Can a city or town issue bonds, exclusive of water, sewer, and light bonds, to the full amount of 8 per centum of the assessed value of property therein, regardless of the bonded debt of other political subdivisions covering in whole or in part the said city or town?"
This Court has laid down the following principle inElliott et al. v. Heyward et al., 121 S.E., 257:
"The county is a unit, and is entitled to go to the limit of 8 per cent. in issuing and selling bonds. The bonded indebtedness of a county is indivisible. It is upon the entire county, and in the hands of the holders of the bonds the payment is enforceable against the entire county, as a whole and as a unit, and the bondholders cannot be required to resort to a subdivision of the whole for a payment of a proportionate share of the bonds."
That principle is reaffirmed in Banks v. School District,etc., 129 S.C. 218; 123 S.E., 834, and in Bagnall v. Clarendon Orangeburg Bridge District, etc., 131 S.C. 109;126 S.E., 644.
The petition is dismissed, and injunction refused. The Town of Mullins has authority to issue the bonds in question.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN concur.
MR. JUSTICE MARION concurs in result. *Page 367